Citation Nr: 0509479	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ilio-inguinal 
neuropathy, claimed as secondary to the service connected 
residuals of a right inguinal hernia repair.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran served on active duty training from February 1959 
to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 10 
percent rating for residuals of a right hernia repair and 
denied the veteran service connection for ilio-inguinal 
neuropathy, which was claimed as secondary to the service-
connected residuals of the right inguinal hernia repair.  The 
veteran expressed his dissatisfaction with the rating.

In May 2004, the Board remanded the veteran's case to the RO 
for a VA examination and further development.  The case was 
returned to the Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
In this case, the Board remanded the appeal in May 2004 and 
specifically directed the RO to schedule a VA examination, in 
which the physician was to offer an opinion on which rating 
criteria for an inguinal hernia applied to the veteran; 
instruct the physician to make an opinion on the etiology of 
the veteran's pain in the region of the hernia repair; and, 
instruct the examiner to determine whether the veteran's pain 
is muscular in nature or an identifiable neuropathy.  The 
Board notes the VA examiner did not offer an opinion on which 
rating criteria for an inguinal hernia applied to the 
veteran, nor did the examiner make an opinion on the etiology 
of the veteran's pain in the region of the hernia repair and 
the nature of the pain.  The Board should not expect a 
complete opinion, given the fact that the examiner was 
actually a medical student.  Given the RO's failure to 
complete the above remand orders, the Board is compelled to 
remand the appeal for additional development.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Id. at 271.

Furthermore, in the August 2002 Decision Review Officer (DRO) 
review, it appears the DRO rated the veteran under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804, which relates to scars, 
superficial, tender and painful on objective demonstration.  
However, in the April 2002 rating decision, the RO rated the 
veteran under 38 C.F.R. § 4.114, DC 7338, which pertains to 
inguinal hernias.  Therefore, it is unclear under which DC 
the RO has rated the veteran.

For the reasons stated above, this case must be remanded to 
comply with the remand orders of the May 2004 Board remand, 
obtain the veteran's complete service medical records, and 
determine the correct DC under which the veteran should be 
evaluated.

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  (Allen v. 
Brown, 7 Vet.App. 439 (1995)).  This theory of entitlement 
requires a medical opinion.



In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for residuals of a right 
hernia disability and claimed ilio-
inguinal neuropathy.  After securing the 
necessary release(s), the RO should 
obtain copies of those records and have 
them associated with the claims file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.  The RO is to arrange for the veteran 
to undergo VA examination to determine 
the nature and extent of the residuals of 
a right hernia repair disability.  It is 
of high importance that the veteran's 
entire claims file, to include the 
service medical records, be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
Following examination of the veteran and 
review of the record, the physician is to 
offer a medical opinion as to which one 
of the following is applicable to the 
veteran:

a.  Inguinal hernia is postoperative 
recurrent, readily reducible and 
well supported by truss or belt, or

b.  Inguinal hernia is small, 
postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible, or

c.  Inguinal hernia is large 
postoperative recurrent, not well 
supported by ordinary conditions and 
not readily reducible when 
considered inoperable.

The examiner is requested to identify the 
source of the claimed pain in the region 
of the hernia repair and indicate whether 
it is muscular in nature or whether it is 
an identifiable neuropathy.  The 
physician should indicate whether the 
hernia repair is the cause of the 
additional pain, or whether it aggravates 
an unrelated disorder to such an extent 
so as to cause additional pain.  That is, 
does the veteran's service-connected 
right inguinal hernia repair cause an 
increase in, while not the proximate 
cause of ilioinguinal neuropathy.  
Adequate support for any opinion rendered 
is to be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full, and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of Allen, as it pertains to 
service connection for ilio-inguinal 
neuropathy, claimed as secondary to the 
veteran's service-connected residuals of 
right inguinal hernia repair.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


